EXHIBIT 10.13


SPECIAL RETENTION AWARD AGREEMENT
This Special Retention Award Agreement (“Agreement”) is made as of August 27,
2015 (“Effective Date”) between Robert A. Riecker (“Executive”) and Sears
Holdings Corporation and its affiliates and subsidiaries (“Sears”) (collectively
referred to as the “Parties”).
Background
A.    Executive is employed by Sears and Sears desires to provide additional
financial incentives to retain Executive.
B.    Executive acknowledges that this Agreement provides for additional
consideration beyond employment itself and beyond what Sears is otherwise
required to provide. In consideration for the opportunity to earn the retention
awards, Executive will agree to certain protective covenants.
Now, therefore, the Parties intending to be legally bound, and for good and
valuable consideration, agree as follows:
1.
RETENTION AWARDS.

(a) Subject to the terms and conditions of this Agreement:
(1) Retention Periods and Retention Awards. Provided Executive is actively
employed by Sears as of the last day of each Retention Period and, during such
Retention Period, Executive fulfills the duties and responsibilities of her
position (as determined by Sears), then Sears will pay Executive the applicable
Retention Award (for payment terms, see paragraph (2) below). For the purposes
of this Agreement, the Retention Periods and applicable Retention Awards are as
indicated in the following table:
 
Retention Period
Retention Award
1st Retention Period
Date Agreement signed by Executive until twelve (12) months thereafter
$
212,500


2nd Retention Period
First day following the end of the 1st Retention Period until twelve (12) months
thereafter
$
212,500





(2) Each applicable Retention Award, if payable, shall be:
A.
paid within thirty (30) days after the end of the applicable Retention Period,

B.
subject to applicable withholding in accordance with Section 3(f) below,

C.
a special bonus and shall not be eligible compensation for purposes of any
qualified or nonqualified retirement plan maintained by Sears, and






--------------------------------------------------------------------------------

Special Retention Award Agreement
Rober A. Riecker
August 27, 2015



D.
separate from and not in the place of any annual or other incentive to which
Executive may otherwise be or become entitled with respect to any Retention
Period.

(b)    Termination during a Retention Period.
(1) If Executive’s employment is involuntarily terminated by Sears other than
for Cause as defined below during a Retention Period:
(A) Sears will pay the Retention Award for a prior Retention Period that became
payable before the termination date but had not yet been paid; such payment
being in accordance with Section 1(a)(2);
(B) Sears will pay a pro-rata portion of the Retention Award for the Retention
Period in which the termination date occurs in accordance with Section 1(a)(2).
The pro-rata portion will be based on a fraction, the numerator of which is the
number of days measured from the first day of the applicable Retention Period
through Executive’s termination date (without consideration of any
severance-related salary continuation period if applicable) and the denominator
of which is the total number of days in such Retention Period; which pro rata
portion will be paid as soon as administratively feasible following such
termination; and
(C) Executive will not be entitled to and will forfeit all rights, claims and
interest in Retention Awards for any subsequent Retention Periods (if any).
(c)    Forfeiture. If during a Retention Period, either Executive’s employment
is terminated by Sears for Cause, or Executive voluntarily terminates employment
for any reason (including due to death or disability), Executive shall forfeit
any and all rights, claims or interest in any Retention Award that has not
become payable as of such termination; no pro-rata payment described in
subparagraph (i), above, will be owed or made. .
(d)    Definition of Cause. For the purposes of this Agreement, the term “Cause”
shall mean (1) a material breach by Executive (other than a breach resulting
from Executive’s incapacity due to a disability) of Executive’s duties and
responsibilities which breach is demonstrably willful and deliberate on
Executive’s part, is committed in bad faith or without reasonable belief that
such breach is in the best interests of Sears or Sears affiliates and is not
remedied in a reasonable period of time after receipt of written notice from
Sears specifying such breach; (2) the commission by Executive of a felony; or
(3) dishonesty or willful misconduct in connection with Executive’s employment.
2.     MISCELLANEOUS.
(a) Confidentiality. The contents of this Agreement and any information made
available to Executive in the course of entering into this Agreement shall be
considered Sears Confidential Information and subject to Section 2(a) except
that Executive may disclose and communicate this Agreement to Executive’s
spouse, domestic partner, or financial/legal advisors, all of whom shall agree
to keep such information confidential; whether this


2



--------------------------------------------------------------------------------

Special Retention Award Agreement
Rober A. Riecker
August 27, 2015



Agreement is ultimately agreed to or not by Executive. Executive agrees that
breach of this confidentiality obligation is cause for discipline, up to and
including termination as well as reimbursement to Sears for any amounts paid to
Executive pursuant to this Agreement.
(b) Employment-at-Will. This Agreement does not constitute a contract of
employment, and Executive acknowledges that his employment with Sears is
terminable “at-will” by either Party with or without cause and with or without
notice.
(c) Severability. The provisions of this Agreement are severable. If any
provision of this Agreement shall be found invalid, illegal, or unenforceable,
in whole or in part, then such provision shall be modified or restricted so as
to effectuate as nearly as possible in a valid and enforceable way the
provisions hereof, or shall be deemed excised from this Agreement, as the case
may require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted or as if such provision(s) had
not been originally incorporated herein, as the case may be.
(d) Future Enforcement or Remedy. Any waiver, or failure to seek enforcement or
remedy for any breach or suspected breach, of any provision of this Agreement by
Sears or Executive in any instance shall not be deemed a waiver of such
provision in the future.
(e) Entire Agreement. This Agreement contains and comprises the entire
understanding and agreement between Executive and Sears and fully supersedes any
and all other agreements or understandings between Executive and Sears with
respect to the subject matter contained herein. Hereinafter, this Agreement may
not be modified except by a written agreement between the Parties.
(f) Tax Withholding. All amounts payable to Executive under this Agreement shall
be subject to any applicable federal, state or local income and employment tax
withholding requirements.
(g) Assignment. Sears may assign its rights under this Agreement to any
successor in interest, whether by merger, consolidation, sale of assets, or
otherwise. This Agreement shall be binding whether it is between Sears and
Executive or between any successor or assignee of Sears or affiliate thereof and
Executive.
(h) Governing Law. This Agreement will be governed under the internal laws of
the state of Illinois without regard to principles of conflicts of laws.
Executive agrees that the state and federal courts located in the state of
Illinois shall have exclusive jurisdiction in any action, lawsuit or proceeding
based on or arising out of this Agreement, and Executive hereby: (1) submits to
the personal jurisdiction of such courts; (2) consents to the service of process
in connection with any action, suit, or proceeding against Executive; and (3)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, venue or service of process.


3



--------------------------------------------------------------------------------

Special Retention Award Agreement
Rober A. Riecker
August 27, 2015



(i) Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.
EXECUTIVE EXPRESSLY ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED TO SEEK LEGAL
COUNSEL, HAS HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL REGARDING THE
ADVISABILITY OF ENTERING INTO THIS AGREEMENT, HAS CAREFULLY READ THIS AGREEMENT,
FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT, AND IS EXECUTING THIS AGREEMENT
VOLUNTARILY.
IN WITNESS WHEREOF, Executive and Sears, by its duly authorized representative,
have executed this Agreement on the dates stated below, effective as of the date
first set forth below.


EXECUTIVE
 
SEARS HOLDINGS CORPORATION
 
 
 
/s/ Robert A. Riecker
 
/s/ Robert A. Schriesheim
Robert A. Riecker
 
Robert A. Schriesheim
 
 
 
09/01/2015
 
09/01/2015
Date
 
Date





4

